Exhibit 10.33

PRIVATE AGREEMENT

Between FATA ASSICURAZIONI DANNI S.P.A, company under the direction and
coordination of Assicurazioni Generali S.p.A and belonging to the Generali
Group, headquartered in Rome (RM), Via Urbana 169A, fully paid-up share capital
of € 5,200,000.00, tax, VAT and Company Register No TRIESTE 09052321008
hereinafter called the “lessor”, represented here by virtue of attorney
authenticated by a Notary Furio Gelletti of Trieste, on 07/09/2006, rep. No
21109, registered in Trieste on 14/9/2006 No 4547 series 1, by GENERAL BUILDING
MANAGEMENT SPA member companies subject to the direction and coordination of
Assicurazioni Generali SpA and belonging to the Generali Group, Register of
insurance groups, headquartered in Trieste, Piazza Duca degli Abruzzi, 1, fully
paid up share capital of Euro 780,000.00, tax, VAT and Companies Register No
Trieste 00312080328, in the person of the undersigned representatives Dott.
Manfredi Luciano and Dott. Lauritano Roberto, having the necessary powers

AND

Lionbridge Italy S.r.l. based in Rome - Via Alessandria 215, Tax Code and the
Companies Register of Roma n. 08084010159, R.E.A. 820239 Rome, with a fully
paid-up capital of Euro 10,400, represented here by Satish Rangaswamy Maripuri,
born in India on 12.5.1965, tax code MRPSSH65E12Z222R as a legal representative
of the leaseholder

CONSIDERING

a) that a lease contract currently exists with Fata Assicurazioni Danni SpA,
owner of the property, with effect from 5.1.2005 until 30/04/2011 (contract
number FA 1801 500 005), shown here in sub Annex 1) for the lease of the
premises in Rome in Via Alessandria, 215, V and VI floors with cadastral number
99 identified by sheet 575 Sub No 8, 9, for office use. The lease also includes
No 2 car parking spaces, number 43 and number 47;

b) that the leaseholder has requested to obtain a reduction of the annual fee
currently paid, amounting to € 186,387.48 plus VAT;

c) the lessor has consented to the reduction of the fee referred to in paragraph
b);

between the parties it is agreed that:

1) the premises are integral and essential part of this agreement;

2) the rent per year on the contract referred to in paragraph a) with effect
from 1.5.2010, is restated in Euro 150,000.00 per year plus VAT, payable in
quarterly instalments in advance of Euro 37,500.00 plus VAT;

3) the new annual rent of Euro 150,000.00 plus VAT, referred to in paragraph 2),
will be updated yearly based on ISTAT index, in compliance with terms of the
contract stated in paragraph a) above;

4) all other terms and conditions of the contract referred to in paragraph a)
above remain unchanged, including, without limitation to,

 

1



--------------------------------------------------------------------------------

the clause on the duration of the lease;

5) the formalization of this agreement does not produce nor will be considered
as renovation of the contract referred to in paragraph a) above;

6) stamps and any costs of registration of this agreement are borne by the
leaseholder.

Read, confirmed and signed.

Rome, April 23, 2010

 

The lessor     The leaseholder    Fata Assicurazioni Danni SpA     Lionbridge
Italy Srl   

 

   

 

   Two Illegible signatures     Satish Maripuri   

 

2



--------------------------------------------------------------------------------

Annex 1

PROPERTY LEASE CONTRACT FOR NON-DOMESTIC USE

BETWEEN:

FATA ASSICURAZIONI S.P.A., headquartered at no. 169A, Via Urbana, Rome (RM), tax
code 00409920584, in the person of the company’s Managing Director and General
Manager, Mr. Giuseppe Vecchione, born in Rocca Sinibalda (RI) on 14/01/1946 and
of the Executive, Eng. Francesco FERNA, born in Terni (TR) on 22/05/1952, tax
code PRN FNC 52P22 L117 R, by proxy granted on 6th December 2000, Register no.
38963, Collection no. 9313, Notary Public Nicola Maggiore in Rome, hereinafter
referred to as the lessor

AND

BOWNE GLOBAL SOLUTIONS ITALY S.R.L., headquartered at no. 84, Via Cesare
Beccaria, Rome (RM), tax code 08084010159, in the person of the company’s
Chairman of the Board of Directors, Mr. Brian Kelly, born in Dublin, Ireland, on
24/03/1947, hereinafter referred to as the leaseholder

THE FOLLOWING IS HEREBY AGREED TO

1. The lessor leases the leaseholder the property it owns at no. 215, Via
Alessandria, Rome (RM), floors 5 - 6, with cadastral details identified in MAP
SHEET 575 NUMBER 99 SUB no. 8 - 9, category A10, cadastral rent Euro 33290.81,
for office use only. The leaseholder accepts. The lease also includes 2 (two)
unattended parking spaces situated on the ground floor (pilotis) of the
building, of which one is covered and identified by the number 43 (forty-three)
and the other is uncovered and identified by the number 47 (forty-seven).

This contract is drawn up in observance of the provisions set forth in the
Italian Civil Code, in Italian Law no. 392 dated 27/7/1978 and any subsequent
amendments which lead to their automatic inclusion in this agreement, as well as
the regulations and local habits and customs where applicable.

It is hereby specified that FATA Assicurazioni S.p.A. also goes under the name
of F.A.T.A. - Fondo Assicurativo Tra Agricoltori (Insurance Funds for Farmers) -
Società per Azioni di Assicurazioni e Riassicurazioni (Public Limited Insurance
and Reinsurance Company), with a

 

3



--------------------------------------------------------------------------------

share capital of Euro 15,000,000 (fifteen million) fully paid up, VAT
Registration Number 00885351007, and that it is directed and coordinated by
Assicurazioni Generali S.p.A.

2. The lease will have effect from 01/05/2005 until 30/04/2011 pursuant to
article 27 of Italian Law no. 392/78 and, on its first expiry, the lessor may
exercise the right to deny the renewal of the lease only for the reasons set out
in article 29 of Italian Law no. 392/78. For contract succession, reference is
made to the provisions set forth in article 37 of Italian Law no. 392/78.

3. The rent due is agreed as being Euro 185,000.00 per annum. It is subject to
VAT, and must be paid by the leaseholder, in legal tender, at the Ufficio Cassa
del Locatore (lessors’ cash office) by and no later than the 20th (twentieth)
day of every month in initial advance quarterly payments of Euro 46,250.00 +
VAT. Any collection charges are payable by the leaseholder. In partial
derogation of the above, it is hereby agreed that the annual rent will be
Euro145,000.00 for the first year (from 01/05/2005 to 30/04/2006), Euro
155,000.00 for the second year (from 01/05/2006 to 30/04/2007), Euro 165,000.00
for the third year (from 01/05/2007 to 30/04/2008), Euro 175,000.00 for the
fourth year (from 01/05/2008 to 30/04/2009). In the event of a delay in the
delivery of the property, the leaseholder will have to pay the rent and any
ancillary expenses, as set out in clauses 7 and 8 below, starting from the day
the property delivery minutes are drawn up, excluding from now on any
possibility of claiming compensation for damage due to such a delay.

4. The leaseholder has the right to withdraw from the contract early with 6
(six) months’ notice; this right may only be exercised once the first 18 months
of the contract have passed.

5. The parties hereby agree to adjust the initial rent every year automatically
and without the need for any written request, starting from the fifth year of
the leasehold, according to fluctuations in the ISTAT retail price index for the
families of workers and employees over the course of the previous year, with the
exception of the adjustment to be made from the fifth year of the lease, which
will be calculated on the fluctuations in the ISTAT index over the period
spanning the start of the lease through to the month prior to the validity date
of the adjustment itself. The extent of this adjustment will be the maximum
permissible by law.

6. The leaseholder hereby declares to have visited the premises leased and to
have found them, as they really are, suitable for the agreed use. The
leaseholder takes delivery of such premises, to all legal effects, on collection
of the keys, relieving the lessor of the liabilities set forth in article 1578
of the Italian Civil Code.

7. The parties hereby agree that the ancillary expenses payable by the
leaseholder indicated hereinafter are to be paid within the same time frames as
the rent, in quarterly installments of Euro 1,950.00 + VAT, for a total of Euro
7,800.00/per annum + VAT, subject to the balance

 

4



--------------------------------------------------------------------------------

and any ensuing adjustments also in relation to the previous cost statement.
Ancillary expenses payable by the leaseholder include those related to all joint
services such as the following, for example, where applicable: a - cleaning and
industrial cleaning of communal areas; b - emptying of cesspools and lavatories;
c - porter’s lodge (in the percentage envisaged by the law); d - lift operation;
e - electricity supply; f - waste collection and transportation; g - snow
clearing; h - entry phone. Ancillary expenses payable by the leaseholder also
include those expenses related to the routine maintenance of communal building
parts and plants.

Drinking water consumption will be payable by the leaseholder according to the
rates applied by the Water Mains company, in addition to the meter reading and
invoicing charges, and these will be paid by the leaseholder in quarterly
installments.

8. Expenses related to the central heating and air conditioning service will be
calculated according to their respective allocation, and will be reimbursed by
the leaseholder as follows: for heating expenses, estimated to cost Euro
1,800.00 per annum, subject to the balance and subject to any adjustments also
in relation to the previous cost statement, the leaseholder will pay two advance
installments and one final balance installment on the dates the leaseholder will
set each year. For air conditioning expenses, estimated to cost Euro
1,800.00 per annum, the leaseholder will pay a single installment at the
lessor’s request.

9. The rent and the ancillary expenses reimbursement payments are calculated on
the basis of months and not days. If the contract is terminated or the premises
are occupied illegally beyond the agreed date, the month’s rent for the initial
month must be paid in full, even though the lessor has the right to demand that
the premises be vacated any day of the month.

10. Payment of rent and of any ancillary expenses reimbursements cannot be
interrupted or postponed by the leaseholder for any claims or under any
circumstances whatsoever, without prejudice to the subsequent and separate
exercise of any reasons said leaseholder may have. The only proof of payment
will be the receipt. Failure to make a payment, either in full or in part, of
even just one rent installment and/or ancillary expenses reimbursement, after
the deadline agreed and the time limits set forth by the law will automatically
put the leaseholder in arrears, whatever the reason or circumstances, with the
ensuing termination of the contract at the expense and loss of the same;
moreover, in the event of late payment, a penalty amounting to 5% of the overall
arrearage sum will be applied to the unpaid amounts, in addition to the interest
envisaged by law, calculated for the year.

11. The leaseholder undertakes to preserve, maintain and return at the end of
the leasehold everything in the same conditions they were in at the time the
property was delivered. The leaseholder is bound to perform all repairs ensuing
from damage caused by negligence on the part of the same in using the leased
property and the equipment contained therein. The routine maintenance expenses
are payable by the leaseholder, whereas any extraordinary maintenance expenses
are payable by the lessor.

 

5



--------------------------------------------------------------------------------

12. The leaseholder becomes the guardian of the leased property. The same is
bound to notify the lessor immediately of the need for any repairs payable by
the latter pursuant to article 1577 of the Italian Civil Code. The same must
also make sure there are no water leaks, obstructions to plants and drains, that
no water taps are left turned on, relieving the lessor of any liability for the
damage which any such default may cause other tenants or the leaseholder. The
leaseholder also relieves the lessor of any liability for any damage, whether
direct or indirect, which may be incurred by the latter due to the fraudulent or
criminal behaviour of others in general and specifically for the damage caused
by any break-ins, breakages, tampering for attempted or actual theft or in the
event of a fire. The lessor does not guarantee the leaseholder for the presence
of animals or for related damage, nor for any damage caused by humidity or
seepage or flooding of water in the leased property.

13. The leaseholder undertakes not to make changes, innovations or improvements
to the leased premises and related water works, electricity system, central
heating plant, etc…, without the prior written approval of the lessor who on
vacation of the premises by the leaseholder may - at his complete discretion -
request that the premises be returned to pristine conditions at the
leaseholder’s expense, should the lessor not prefer that they remain that way
for the benefit of the building, without this entitling the leaseholder to any
compensation or reimbursement.

14. As a guarantee of the obligations undertaken in this contract, the
leaseholder pays the lessor the sum of Euro 46250.00, amounting to three months’
rent, not valid as rent and applicable for legal interest, which will be paid by
the leaseholder at the end of every year of the lease. This security deposit
will be returned at the end of the lease once the condition of the premises and
the observance of all contractual obligations have been checked.

15. At the end of the leasehold, the leaseholder must return the leased premises
to the person designated by the lessor in the exact same conditions they were in
when the former took delivery of the premises. During the four months prior to
the leasehold expiry and at any time in the event of an intended sale, the
leaseholder must allow the leased premises to be visited, agreeing with the
lessor on the times and methods of such visits and reserving the lessor the
right to have the prospective buyers or leaseholders accompanied during their
visit.

16. The refusal to provide the authorisations or permits required by the
applicable laws in force for the purpose of the performance of the leaseholder’s
activities, also for reasons inherent to the leased property, entitles the
leaseholder to withdraw from the contract, without prejudice to any liability
and ensuing compensation for damage by either party.

17. It is the leaseholder’s obligation to adjust the electricity system in the
leased premises to any future new legal regulations, as well as the obligation
to see to its maintenance and to ensure it is safe.

18. Without prejudice to the provisions set forth in article 1587 of the Italian
civil code, when using the leased premises, the leaseholder must observe all the
provisions set forth by the

 

6



--------------------------------------------------------------------------------

law and by the Municipal Authority regulations in force, remaining solely liable
for any fines or other consequences due to non-fulfillment of said obligation.
The leaseholder must also observe, where in existence, the provisions set forth
in the “Tenants’ Regulations” adopted by the Lessor and/or in the general
tenants’ regulations of homes situated in the Provincial capital where the
property is located. The leaseholder is banned from affixing frames and fixed
fittings on the walls, of placing any items of excessive weight compared to the
floors’ load-bearing capacity in the premises, of obstructing the stairs and
communal areas of the building in any way, of clogging the piping of lavatories
and sinks, of keeping troublesome or dangerous animals and in general of
behaving in such a way as to damage the property or disturb the peace. It is the
leaseholder’s right to affix plaques or signs in observance of the municipal
regulations after obtaining the authorisation from the owner, who will provide
such an authorisation while safeguarding the decorum of the building and taking
into account the requirements of the other tenants.

19. For all legal purposes related to this contract, including the service of
legal proceedings, the leaseholder, who hereby expressly accepts Italian
jurisdiction, elects as his domicile the premises leased by the same and, where
these are no longer the domicile, the leaseholder elects as his domicile the
building’s porter’s office and, should there be no porter, the Town Hall’s
Secretariat office.

20. It is hereby strictly forbidden for the leaseholder - and any default would
terminate the contract - to use the leased property for any other intended use,
even partial, as well as to sub-let it or grant it in loan for use, both in
exchange for a sum of money or free of charge, furnished and non, except for
companies belonging to its Parent Groups.

21. The registration fees for this contract are payable by the leaseholder and
lessor in equal parts. Those inherent to stamps, photocopying and typing of the
contract and any renewals of the same, as well as those for the receipt,
delivery and vacating of the premises, and any other linked or dependent
expenses are fully payable by the leaseholder.

22. Should a porter’s service exist or be introduced, the leaseholder must
observe the rules which govern this service and the regulations set by the
lessor. The latter has the right not only to set up but also to suspend the
porter’s service of his own initiative, making the necessary adjustments.

23. In derogation of article 1193 of the Italian Civil Code, the lessor will
have the right to allocate any payment to the leaseholder’s oldest debts,
irrespective of any other instructions provided by said leaseholder.

24. All the clauses in this contract are essential to the same and make up a
single and inseparable contest, and consequently the parties hereby expressly
agree that the breach or non-fulfillment even of just one of these clauses by
the leaseholder will lead ipso iure to the termination of the contract
attributable to the leaseholder pursuant to article 1456 of the Italian Civil
Code.

 

7



--------------------------------------------------------------------------------

25. It is hereby requested that this contract be registered at a fixed rate
since it pertains to the lease of business-operating assets subject to VAT
pursuant to Italian Law 154/89 article 35 bis.

Read, approved and undersigned. ROME, 15/04/2005

 

The Lessor     The Leaseholder    FATA stamp     Bowne Global Solutions Italy
srl   

 

   

 

   Two illegible signatures     Illegible signature   

 

8



--------------------------------------------------------------------------------

Pursuant to and in accordance with the provisions set forth in articles 1341 and
1342 of the Italian Civil Code, the Parties hereby declare that, after reading
the contract through carefully, they are fully aware of the clauses it contains,
and that they expressively and specifically approve the provisions set forth in
articles no. 2 - contract term; 9 - indivisibility of amounts due; 10 -
prohibition of suspending payment of rent and late payment penalty; 11 -
preservation and maintenance obligation; 12 - exemption from liability; 13 -
prohibition of amendments, with the exception of the indemnity for improvements;
17 - electricity plant: adjustment and verification obligation; 20 - prohibition
of changing the intended use and sub-letting; 23 - derogation of article 1193 of
the Italian civil code; 24 - termination of contract due to breach of
contractual provisions.

 

The Lessor     The Leaseholder    FATA stamp     Bowne Global Solutions Italy
srl   

 

   

 

   Two illegible signatures     Illegible signature   

 

9